   Case: 4:19-cr-00677-SPM Doc. #: 1 Filed: 08/20/19 Page: 1 of 2 PageID #: 1
                                                                                             lfi~!LE[!d)

                                                                                         AUG 2 0 2019
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                           ~A U.S. DISTRICT COURT
                                                                                     !;/\STERN DISTRICT OF IVIO
                                    EASTERN DIVISION                                          ST. LOUIS


 YNITED STATES OF AMERICA,                     )
                                               )
                 Plaintiff,                    )
                                               )

                                               ~
                     v.
                                                   No.     4: 19CR00677 SPM
                                               )
 WILLIAM JOHNSTON,                             )
                                               )
                  Defendant.                   )
                                               )

                                       INFORMATION

                                            COUNT I

The United States Attorney charges that:

       Between on or about June 1, 2016 and June 30, 2017, within the Eastern District of

Missouri, the defendant,

                                   WILLIAM JOHNSTON,

did embezzle, steal, purloin, or knowingly convert to his use, and the use of others, money of the

United States or of any department or agency thereof, or any property made or being made under

contract for the United States or any department or agency thereof.

       In violation of Title 18, United States Code, Section 641.


                                                     JEFFREY B. JENSEN
                                                     United States Attorney



                                                     ~OC~J670MO
                                                     Special Assistant United States Attorney
   Case: 4:19-cr-00677-SPM Doc. #: 1 Filed: 08/20/19 Page: 2 of 2 PageID #: 2



UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Diane E.H. Klocke, Special Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




                                      DIANE E.H. KLOCKE, #61670MO


     Subscribed and sworn to before me    this~ day of August, 2019.
